PEARSON, Acting Chief Judge
(concurring in part and dissenting in part).
I agree that the negligence count stated a cause of action but I would also hold the count on the warranty good. As the majority opinion points out the decision in this case is governed by the opinion of the Supreme Court of Florida in Carter v. Hector Supply Co., Fla.1961, 128 So.2d 390, 393, wherein it was held:
“The sum of our holding here simply is that one who is not in privity with a retailer has no action against him for breach of an implied warranty, except in situations involving foodstuffs or perhaps dangerous instrumentalities, ***."
The toy, as described in the complaint, is such that a jury could find it to be an *119instrument potentially dangerous to the children of tender years for whom it was designed. I would hold that this would be an appropriate application of the exception last mentioned in the holding of the Supreme Court quoted.